


Exhibit 10.21

 

[g13112ko01i001.jpg]

 

Compass Limited

 

Contract of Employment

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on the 14 March 2010

 

PARTIES:

 

(1)                                COMPASS LIMITED (registered no. 1714808)
whose registered office is Compass House, 60 Priestley Road, Surrey Research
Park, Guildford Surrey GU2 5YU (“the Company”)

 

(2)                           DAVID WHITMORE of Thurnets, Lower Moushill Lane,
Milford, Surrey GU8 5JX (“You”)

 

The following terms and conditions apply to your employment with the Company.

 

1.

DEFINITIONS

 

 

 

 

 

 

 

 

 

In this Agreement:-

 

 

 

 

 

 

 

 

 

1.1

unless the context otherwise requires, the following expressions shall have the
following meanings:-

 

 

 

 

 

 

 

 

 

“Associated Company”

 

means any other company which is for the time being a subsidiary (as defined in
Section 736 of the Companies Act 1985) or a holding company (as defined as
aforesaid) of the Company or another subsidiary of any such holding company or a
Licensee of the Company or any of the aforementioned companies.

 

 

 

 

 

 

 

 

 

“the Company Business”

 

means the business of the Company and any Associated Company from time to time
including management consultancy based on comparative analysis in the area of
(a) the operations of data centres, wide area networks and client server
environments (b) the applications development process (c) core business
processes (d) simulations in any of (a)-(c) as carried out or planned by the
Company and/or any Associated Company at the date hereof

 

 

 

 

 

 

 

 

 

“Confidential Information”

 

means information in respect of the Company Business and financing thereof
including without limitation dealings, transactions and affairs of the Company
and its Associated Companies or any information in respect of which the Company
or its Associated Companies is bound by an obligation of confidence to a third
party.

 

 

 

 

 

 

 

 

 

“Financial Year”

 

means 1 January to 31 December.

 

 

--------------------------------------------------------------------------------


 

 

 

“Highly Confidential Information”

 

means highly confidential information and for the purpose of this Agreement the
parties have agreed that the methodology prepared and used by the Company and
Associated Companies for the Company Business including without limitation the
methodology known as “the Compass Methodology” i.e. the set of models, tools,
procedures and reports that are used together with the Company’s or Associated
Companies’ confidential databases containing customer details, analysis of
customers’ performance and requirements and information relating to the
Company’s or its Associated Companies’ customers including without limitation,
the Company’s or the Associated Companies’ Qasar/CC, Comet databases and Pulse
Reports shall be regarded as such.

 

 

 

 

 

 

 

 

 

 

 

“Licensee”

 

means any licensee of the Company’s or any Associated Company’s services.

 

 

 

 

 

 

 

 

 

“Regulations”

 

means the Working Time Regulations 1998.

 

 

1.2                               Any reference to a statutory provision shall
be deemed to include a reference to any statutory modification or re-enactment
of it.

 

1.3                               Clause headings are included for guidance only
and do not affect the interpretation of this Agreement.

 

1.4                               Words denoting the singular shall include the
plural and vice versa, and words denoting any gender shall include all genders.

 

2.                                      COMMENCEMENT OF EMPLOYMENT

 

2.1                               Your employment is continuous from 16
April 2007.

 

3.                                      JOB TITLE AND DUTIES

 

3.1                               Your job title is Chief Executive of the
Compass Management Consulting Group.

 

3.2                               You will report to the Board.

 

3.3                               You will:

 

3.3.1.                  devote so much of your time, attention and ability as is
reasonably required to your employment and you will not be involved in any other
employment or commercial activity without obtaining the Company’s prior written
consent;

 

3.3.2.                  faithfully and diligently perform those duties and
exercise such powers consistent with them which are from time to time vested in
you;

 

3.3.3                     obey all lawful and reasonable directions of the
Company.

 

--------------------------------------------------------------------------------


 

3.4                               You will be expected to undertake work of a
related nature or to perform duties other than, or in addition to, your normal
ones at the Company’s request and you will be required to comply with all such
reasonable requests issued by the Company.

 

3.5                               You are not permitted to hold yourself out as
agent except in the proper performance of your duties or where authorised to do
so.

 

3.6                               As part of your normal duties you may from
time to time be required to carry out work for the benefit of or on behalf of
any Associated Company.

 

4.                                      REPORTING

 

4.1                               You will at all times keep the person to whom
you report promptly and fully informed (in writing if so requested) of your
conduct of the business or affairs of the Company and provide such explanations
in relation thereto as he or she may reasonably require.

 

5.                                      REMUNERATION

 

5.1                               The pay period runs from the first to the last
day of each calendar month. Your salary is paid by credit transfer to your bank
or building society account by the 28th day of the month.

 

5.2                               Your annual remuneration will be made up of a
base salary of £208,000 p.a., a car allowance of £9,000 p.a. (both payable
monthly in arrears) and a performance related bonus (to be determined annually)
which is non-contractual and paid at the discretion of the Company. Your
remuneration will be reviewed annually and will be confirmed each year in a
remuneration letter.

 

5.3                               Any change in your annual remuneration will be
at the Company’s discretion.

 

5.4                               The Company shall be entitled to deduct from
your basic salary, bonus or any other sums which it owes to you any sums which
you owe to the Company from time to time.

 

6.                                      PLACE OF WORK

 

6.1                               Your normal place of work is Compass House, 60
Priestley Road, Guildford, Surrey but the Company reserves the right to require
you to work at any other premises temporarily including those of clients,
suppliers or Associated Companies within the United Kingdom or overseas.

 

7.                                      HOURS OF WORK

 

7.1                               You agree to work such hours (including as a
minimum 09.00 to 17.30 Monday to Thursday and 09.00 to 17.00 Friday each week)
as may be necessary for the proper performance of your duties. The Company
reserves the right to vary your hours of work as necessary to meet its business
needs. If you are required to travel in the course of your employment your hours
of work may be irregular and extend beyond normal hours.

 

7.2                               You acknowledge that any hours worked by you
beyond your normal working hours cannot be measured or predetermined and can be
determined by you and so fall within Regulation 20(2) of the Regulations. If in
fact any hours worked by you do not fall within Regulation 20(2) of the

 

--------------------------------------------------------------------------------


 

                                                Regulations, you agree that the
maximum weekly working time limit provided for in Regulation 4(1) of the
Regulations shall not apply to you and you specifically waive that limit by
signing this Agreement. You have the right to terminate the agreement in this
sub-clause by providing the Company with three months’ written notice. The
exercise of this right shall not in any way affect the operation of any other
provision in this Agreement.

 

8.                                      HOLIDAYS

 

8.1                               In addition to statutory and public holidays,
you are entitled to 25 working days’ paid holiday in each calendar year
(“Holiday Year”) to be taken at such time or times as are agreed with the
Company. Annual holiday entitlement must be taken no later than 31 December the
subsequent Holiday Year. All holiday arrangements must be approved in advance
giving adequate notice in writing.

 

8.2                               During the Holiday Year in which your
employment commences or terminates, you are entitled to 2 working days’ holiday
for each complete calendar month for which you were employed during that period.
On termination of your employment, you will be entitled to payment in lieu of
outstanding holiday entitlement and you will be required to repay the Company
any salary received for holiday taken in excess of your actual holiday
entitlement. In the event that you transfer your employment from an Associated
Company (other than a Licensee), holidays accrued or taken in excess of holiday
entitlement with such company will be carried over and added or deducted (as
appropriate) to your holiday entitlement with the Company for that Holiday Year.

 

8.3                               Further procedural details are contained in
the Employee Handbook

 

9.                                      EXPENSES

 

9.1                               The Company will reimburse promptly to you all
reasonable costs and expenses incurred by you in the proper performance of your
duties under this Agreement subject to the production to the Company of such
vouchers or other evidence of actual payment of the expenses as the Company may
reasonably require.

 

9.2                               Procedural details are contained in the
Employee Handbook and Global Expenses Policy and UK & Rest of the World Appendix

 

10.                               SICKNESS AND INCAPACITY

 

10.1                        If you are unable to attend for work you must inform
the Company on the first day of your absence, preferably by telephone. If your
absence is for more than 7 days (including weekends), then the appropriate
Doctor’s certificate must be sent to the HR on the eighth day and weekly
thereafter. Immediately upon your return to work following any period of absence
you must complete a self-certification form detailing the reason for your
absence.

 

10.2                        If you are absent for an aggregate of 26 weeks in
any 52 consecutive weeks, the Company may terminate your employment by giving
three months’ notice, notwithstanding that any entitlement

 

--------------------------------------------------------------------------------


 

                                                you may have to any insurance or
assurance benefit, including under the Long-Term Disability Benefit insurance,
may be lost or diminished.

 

10.3                        If you are absent from your employment due to
illness, accident or other incapacity duly certified in accordance with the
provisions of clause 10.1 hereof, you will be paid your full remuneration
hereunder for an aggregate of 13 weeks’ absence in any period of 12 months and
thereafter such remuneration as the Company shall in its discretion from time to
time allow provided that any payment made pursuant to this clause shall be
inclusive of any Statutory Sick Pay or Social Security benefits to which you may
be entitled.

 

10.4                        If the incapacity shall be or appear to be
occasioned by actionable negligence, nuisance or breach of any statutory duty on
the part of a third party in respect of which damages are or may be recoverable,
you will:

 

10.4.1              immediately notify the Company of that fact and of any
claim, compromise, settlement or judgement made or awarded in connection with
it;

 

10.4.2              give to the Company all particulars of such matters as the
Company may reasonably require; and

 

10.4.3              if so required by the Company, refund to the Company such
part of any damages relating to loss of earnings for the period of the
incapacity as the Company may reasonably determine, but not exceeding the amount
of damages or compensation recovered by you, less any costs borne by you in
connection with such recovery, and not exceeding the aggregate of the
remuneration paid to you by way of salary and bonus (if any) in respect of the
period of the incapacity.

 

10.4.4              You agree to undergo (at the expense of the Company) such
medical examination by such doctor, specialist or other medical adviser as the
Company shall from time to time require, and also authorise the Company to
obtain from your doctor or other medical adviser, and discuss with them, copies
of any medical reports, X-rays and other documents relating to you.

 

10.5                        Further details are contained in the Employee
Handbook

 

11.                               MEDICAL INSURANCE AND OTHER BENEFITS

 

11.1                        You are entitled to participate at the Company’s
expense in the Company’s private medical expenses insurance scheme (subject
always to the rules of such scheme), details of which can be found in the
Employee Handbook.

 

11.2                        The Company will at its own expense arrange
Death-In-Service Benefit and Long-Term Disability Benefit insurances (subject
always to the rules of such schemes), details of which can be found in the
Employee Handbook.

 

11.3                        Participation in any insurance or assurance scheme
provided for you under this Agreement:

 

(a)                                 is subject to its terms and conditions from
time to time in force;

 

--------------------------------------------------------------------------------


 

(b)                                 is conditional on your satisfying any
applicable requirements of insurers;

 

(c)                                  is subject to the Company’s right to alter
the cover provided or any term of the scheme or cease to provide (without
replacement or compensation) the scheme at any time; and

 

(d)                                 is subject to you (and any insured
dependents) satisfying the normal underwriting requirements of the relevant
insurance provider and the relevant premium being at a rate which the Company
considers reasonable.

 

11.4                        The Company shall not have any liability to pay any
benefit to you (or any dependent) under any insurance or assurance scheme
provided under this Agreement unless it receives payment of the benefit from the
insurer under the scheme.

 

11.5                        Neither any outstanding or prospective entitlement
to the benefits referred to in clauses 11.1 and 11.2 nor any actual or
prospective loss of entitlement to those benefits, shall preclude the Company
from exercising any right to terminate your employment under this Agreement.

 

11.6                        Any other benefits paid to you or your family which
are not expressly referred to in this Agreement are ex gratia and are at the
entire discretion of the Company and do not form part of the terms of your
employment.

 

11.7                        For further details on all benefits refer to the
Employee Handbook.

 

12.                               PENSIONS

 

12.1                        There is a Group Personal Pension Scheme that you
are eligible to join (subject to the rules of the scheme). Should you decide to
join the scheme, the Company will contribute 4% to the scheme provided your
minimum contribution is 3%.

 

12.2                        The Company shall be entitled at any time to
terminate the scheme or your membership of it subject to providing you with the
benefit of an equivalent pension scheme (the New Scheme)

 

12.4                        Further details on the Compass Group Pension Scheme
are contained in the Employee Handbook.

 

12.5                        There is no contracting-out certificate in force in
relation to the State Earnings Related Pension Scheme.

 

13.                               DISCIPLINARY AND GRIEVANCE RULES

 

13.1                        The Company requires good standards of discipline
from its employees together with satisfactory standards of work. In order to
ensure such standards the Company follows a disciplinary procedure, the details
of which are contained in the Employee Handbook.

 

13.2                        In the event that you are dissatisfied with any
disciplinary decision relating to you or have any grievance relating to your
employment, you should raise the matter in writing with the Group HR
Co-ordinator in accordance with the procedures, which are contained in the
Employee Handbook.

 

13.3                        The disciplinary and grievance procedures do not
form part of your terms and conditions of employment.

 

13.4                       The Company reserves the right to suspend you from
work temporarily with pay where this is considered to be necessary in connection
with a disciplinary investigation.

 

--------------------------------------------------------------------------------

 

14.                              RETURN OF COMPANY PROPERTY

 

14.1                        You will return to the Company on request during
your employment, and in any event immediately upon termination of your
employment, all books, documents, papers (including copies), material, keys,
computer disks and tapes, mobile telephone, laptop or other tangible or
intangible property of or relating to the Company, the Company Business, its
customers, clients or suppliers.

 

15.                              TERMINATION

 

15.1                        Your employment shall continue (subject to earlier
termination as provided by this Agreement) until terminated by either the
Company upon not less than twelve calendar months’ notice, or by you upon not
less than twelve calendar months’ notice. Notice should be given in writing to
the other.  The right to all or part of the notice period may be waived by
mutual consent.

 

15.2                        The Company is under no obligation to provide you
with work and may, if notice to terminate this contract has been given:

 

15.2.1             vary your duties or require you to cease performing all
duties during all or part of the notice period;

 

15.2.2             require you not to attend any of its premises;

 

15.2.3             require you to resign from any office you may hold in the
Company and from all other appointments or offices which you may hold as nominee
or representative;

 

15.2.4             require you to return to the Company all documents and other
property (including computer equipment) belonging to the Company including but
not limited to Confidential Information;

 

15.2.5             require you to not communicate with employees, customers or
suppliers of the Company;

 

15.2.6             require you not to make any public statements on behalf of
the Company or relating to your employment.

 

but will continue to pay the salary and provide any benefits due under this
contract until it terminates. During any period in respect of which the Company
exercises its rights under this clause, you remain bound by your obligations
under this contract, including your obligations of exclusivity of service, good
faith and confidentiality.

 

15.3                        Should you leave without notice or during your
period of notice without the permission of the Company, the Company reserves the
right to deduct a day’s pay for each day not worked during the notice period
from any sums owed to you by the Company.

 

15.4                        The Company’s normal retirement age is 65. However
the Company will consider any request made by you to work after the normal
retirement age in accordance with the Company’s obligations under the Employment
Equality (Age) Regulations 2006 (as may be amended from time to time).

 

15.5                        Details of the Company’s exit procedure is contained
in the Employee Handbook.

 

--------------------------------------------------------------------------------


 

16.                              SUMMARY TERMINATION

 

16.1                        The Company may, without prejudice to and in
addition to any other remedy, terminate this Agreement immediately and without
notice or payment in lieu of notice if you:-

 

16.1.1            have committed any act of gross misconduct or any serious
breach of this Agreement or repeat or continue after written warning any breach
of this Agreement;

 

16.1.2            are guilty of any conduct which in the opinion of the Company
brings you or the Company into disrepute;

 

16.1.3            you become prohibited by law from being a Director;

 

16.1.4            become of unsound mind and/or become a patient as defined in
Part VII of the Mental Health Act 1983;

 

16.1.5            are sentenced to a term of imprisonment, whether immediate or
suspended (excluding an offence under road traffic legislation in the United
Kingdom or elsewhere for which you are not sentenced to any such term);

 

16.1.6            cease to be entitled to work in the UK in accordance with
section 8 of the Asylum & Immigration Act 1996.

 

17.                              INVENTIONS

 

17.1                         In this Clause 17 “Intellectual Property” includes
letters patent, trade marks (whether registered or unregistered), unregistered
designs, utility models, programs, copyrights (including copyright applications
or applications for registration for any of the foregoing and the right to apply
for them in any part of the world) discoveries, creations, inventions or
improvements upon or additions to an invention, confidential information,
know-how and any research effort relating to any of the above mentioned, 
business names, (whether registrable or not), moral rights and any similar
rights in any country.

 

17.2                         You may make, discover or create Intellectual
Property in the course of your duties under or pursuant to your employment and
you agree that in this respect you have a special obligation to further the
interests of the Company or any Associated Companies excluding Licencees.

 

17.3                         Subject to the provisions of the Patents Act 1977,
if at any time during your employment under this Agreement you make or discover
or participate in the making or discovery of any Intellectual Property relating
to or capable of being used in the Company Business, you will  immediately
disclose full details to the Company of the Intellectual Property and the
Intellectual Property will  be the absolute property of the Company and such
Intellectual will be held on trust by you for the benefit of the Company.

 

17.4                         At the request and expense of the Company you will 
give and supply all such information data, drawings, and assistance as may be
necessary or desirable to enable the Company to exploit the Intellectual
Property to the best advantage, and you will  execute all documents, and do all
things, which may be necessary or desirable for obtaining patent, copyright or
other protection for the

 

--------------------------------------------------------------------------------


 

Intellectual Property in such parts of the world as may be specified  by the
Company and for vesting the same in the Company or as it may direct.

 

17.5                         You hereby irrevocably appoint the Company to be
your attorney in your name and on your behalf to execute and/or sign all such
instruments, and/or do all such things and generally to use your name for the
purpose of giving to the Company the full benefit of the provisions of this
clause 17. With respect to any third party, a certificate in writing signed by
any director of the Company or the Company Secretary that any instrument or act
falls within the authority conferred by this clause 17.5 shall be conclusive
evidence that such is the case.

 

18.                              CONFIDENTIALITY

 

181                           You are aware that during your employment you will
have access to and be entrusted with Confidential Information.

 

18.2                        You will not either during your employment or at any
time except in the proper course of your duties or with the prior written
consent of the Company:-

 

18.2.1              disclose to any third party (except to another employee of
the Company authorised to receive the same);

 

18.2.2              use for your own purposes or for any purposes other than
those of the Company; or

 

18.2.3              through any failure to exercise all due care and diligence
cause any unauthorised disclosure of

 

a trade secret or other Confidential Information provided that this Clause 18.2
shall not apply to any Confidential Information which enters the public domain
other than directly or indirectly because of your default.

 

18.3                        All notes, memoranda or any other record (whether
stored on paper, disk or any other electronic media or otherwise) of any
Confidential Information acquired, received or made by you during your
employment shall be and remain the property of the Company, and shall be
delivered by you to the Company immediately upon request.

 

18.4                        You and the Company agree that Highly Confidential
Information is unique and valuable information which has been produced over a
number of years and, accordingly, is equivalent to a trade secret.

 

18.5                        The provisions of Clauses 18.2 and 18.4 shall apply
mutatis mutandis in relation to each Associated Company.

 

19.                              RESTRICTIONS

 

19.1                        You agree that you will not for a period of 6 months
after the termination of your employment without the previous consent in writing
of the Company and whether on your own account or for any other person, firm,
company or organisation, directly or indirectly entice or endeavour to entice
away from the Company or any Associated Company any person who is, or who at any
time

 

--------------------------------------------------------------------------------


 

during the 6 months prior to the termination of your employment was, employed as
a director, consultant or salesman of the Company or any Associated Company, and
with whom you had contact in the course of your employment during that 6 month
period.

 

19.2                        You will not for a period of 6 months after the
termination of your employment without the previous consent in writing of the
Company and whether on your own account or for any other person, firm, company
or organisation directly or indirectly:

 

19.2.1             solicit or endeavour to entice away from the Company or any
Associated Company; or

 

19.2.2             deal with any person, firm, company or organisation who or
which in the twelve months prior to the termination of your employment has been
a customer or in the habit of dealing with any Company Business in which you
have worked during the twelve months prior to the date of termination of your
employment in a manner that will or is likely to compete with the Company
Business or harm the goodwill of the Company or Associated Company.

 

19.3                        You will not for a period of 6 months after the
termination of your employment without the previous consent in writing of the
Company be engaged or interested (whether as principal, servant, agent,
consultant, representative or otherwise) in any trade or business which competes
with the Company Business.

 

19.4                        You will not for a period of 6 months after the
termination of your employment without the previous consent in writing of the
Company accept any appointment (whether as employee, consultant or otherwise) to
perform duties or obligations for any person, firm, company or organisation who
or which in the 12 months prior to the termination of your employment was a
customer of or in the habit of dealing with the Company or any Associated
Company which carries on or intends to carry on any trade or business which is
similar to or in competition with the Company Business.

 

19.5                      The covenants entered into by you in this Clause 19
are entered into with the Company on its own behalf and as agent for each of the
Associated Companies.

 

19.6                        You acknowledge and agree:

 

19.6.1              each of the restrictions in Clauses 19.1 to 19.5 constitutes
an entirely separate and independent restriction;

 

19.6.2               the duration, extent and application of each of the
restrictions are no greater than is necessary for the protection of the
interests of the Company; and

 

19.6.3               if any such restriction shall be adjudged by any court of
competent jurisdiction to be void or unenforceable as going beyond what is
reasonable in the circumstances for the protection of the interests of the
Company but would be valid if part of the wording thereof was deleted, the said
restriction shall apply within the jurisdiction of that court with such
modifications as may be necessary to make it valid and effective.

 

--------------------------------------------------------------------------------


 

19.6.4               the duration of the restrictive covenants referred to at
clauses 19.1, 19.2, 19.3 and 19.4 above shall be reduced by any period which you
are required to remain away from work in accordance with clause 15.2 above.

 

19.7                        You agree that you will at the request and cost of
the Company enter into a direct agreement or undertaking with any Associated
Company in which you are or become involved whereby you will accept restrictions
and provisions corresponding to the restrictions and provisions herein contained
(or such of them as may be appropriate in the circumstances) as may reasonably
be regarded as necessary to protect the legitimate business interests of that
company.

 

19.8                       You agree that having regard to the facts and matters
aforesaid the restrictive covenants herein contained are reasonable and
necessary for the protection of the legitimate interests of the Company and any
Associated Company and you agree that having regard to those circumstances those
covenants do not work harshly on you.

 

19.9                        You will not knowingly at any time make any untrue
statement in relation to the Company or any Associated Company and in particular
shall not after the termination of the employment hereunder for any reason
wrongfully be represented as being employed by or connected with the Company or
any Associated Company.

 

20.                              DATA PROTECTION

 

20.1                        For the purposes of the Data Protection Act 1998 you
consent to the processing by the Company or any Associated Company of any
Personal Data relating to you as may be necessary for the performance of this
Contract or the conduct of Company business. “Personal Data” and “processing”
have the meanings set out in section 1 and 2 of the Data Protection Act 1998.

 

21.                              CONFLICT OF INTERESTS

 

21.1                        You will not during your employment under this
contract either directly or indirectly, receive or accept for your own benefit
any commission, rebate, discount, gratuity or profit from any person, company or
firm which engages or has engaged in business transactions with the Company.

 

22.                              COLLECTIVE AGREEMENTS

 

22.1                        There is no collective agreement which affects the
terms and conditions of your     employment.

 

23.                              CHANGE OF PERSONAL CIRCUMSTANCES

 

23.1                        You must inform the Company of any change of address
or other personal circumstances.

 

24.                              CHANGES TO AGREEMENT

 

24.1                        This Agreement is in substitution for any previous
contracts of employment or for services between you and the Company and any
Associated Company (which shall be deemed to have been terminated by mutual
consent).  Any modification or change to anything in this Agreement shall be
notified by the Company to you in duplicate. You should attach one copy of such
notice to this

 

--------------------------------------------------------------------------------


 

Agreement and sign and return the other copy to the person to whom you report
where it will be attached to the office copy of this Agreement.

 

24.2                        Any changes hereto shall not affect your continuity
of employment with the Company.

 

25.                              EMPLOYEE HANDBOOK

 

25.1                         The Employee Handbook contains details of certain
terms and conditions of employment with the Company and it provides a guide to
personnel practices. Except where otherwise indicated, any material contained in
the Employee Handbook does not form part of your terms and conditions of
employment.  The Company may make additions, deletions or variations to the
Employee Handbook from time to time.  You will be notified of any such changes
when they occur.  Where there is any disparity between this contract of
employment and the Employee Handbook, this contract of employment will prevail.

 

26.                               PARTICULARS OF EMPLOYMENT

 

26.1                        This contract of employment includes all the
particulars required to be given to you pursuant to the Employment Rights Act
1996, and constitutes the contract of employment between you and the Company.

 

27.                               ACCRUED RIGHTS

 

27.1                         The expiration or termination of this Agreement
howsoever arising shall not operate to affect such of the provisions of this
Agreement as are expressed to operate or have effect after then and shall be
without prejudice to any accrued rights or remedies of the parties.

 

27.2                         No provision of this Agreement shall be enforceable
by any person who is not a party to it pursuant to the Contracts (Rights of
Third Parties) Act 1999 but this does not affect any right or remedy of a third
party which exists or is available independently of that Act.

 

28.                               CHOICE OF LAW, SUBMISSION TO JURISDICTION

 

28.1                        This Agreement shall be interpreted and enforced in
accordance with the laws of England and Wales.

 

28.2                        All disputes claims or proceedings between the
parties relating to the validity construction or performance of this Agreement
shall be subject to the non-exclusive jurisdiction of the courts of England and
Wales.

 

29.                              NOTICES

 

29.1                         Any notice to be given by a party under this
Agreement shall be deemed to have been duly given if handed to you personally
(or in the case of the Company handed personally to a Director of the Company)
or if sent by post or other faster postal service, or by telex, facsimile
transmission or other means of telecommunication in permanent written form
(provided the addressee has facilities for receiving such transmissions) to the
last known postal address or relevant telecommunications

 

--------------------------------------------------------------------------------


 

number of the other party.  Such notice shall be deemed to have been received
when in the ordinary course of the means of transmission it would be received by
the addressee.  To prove the giving of notice it shall be sufficient to show it
was despatched.  A notice shall have effect from the sooner of its actual or
deemed receipt by the addressee.

 

30.                               POWER OF ATTORNEY

 

30.1                         You hereby irrevocably and by way of security
appoint the Company now or in the future existing to be your attorney to act in
your name and on your behalf, and as your attorney to sign, execute and do all
acts, things and documents which you are obliged to execute and do under the
provisions of this Agreement.

 

31.                               ENTIRE AGREEMENT

 

31.1                         This Agreement constitutes the entire agreement and
understanding of the parties and supersedes any previous agreement or
understanding between the parties with respect to the arrangements contemplated
by or referred to in it.

 

--------------------------------------------------------------------------------


 

Signed by ROBERT BROWN for and on behalf of

 

)

 

COMPASS LIMITED

 

 

)

 

 

 

 

 

 

 

 

 

SIGNED as a DEED by DAVID WHITMORE in the presence of:

)
)

 

 

 

 

 

 

W

Signature

 

 

 

 

I

Name

 

 

 

 

T

Address

 

 

 

 

N

 

 

 

 

 

E

 

 

 

 

 

S

 

 

 

 

 

S

Occupation

 

 

 

 

 

--------------------------------------------------------------------------------
